 

EXHIBIT 10.192



 

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of July
9, 2008, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware corporation
(the “Borrower”), various financial institutions as are party to the Credit
Agreement referred to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement (immediately prior to the effectiveness of this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to a Credit Agreement, dated as
of June 15, 2007 (as in effect on the date hereof, the “Credit Agreement”); and

WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;

NOW, THEREFORE, it is agreed:

I.

Amendments to Credit Agreement.

1.         Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in such Section in the appropriate alphabetical
order:

“Excess Liquidity” means, with respect to any date of determination, the
remainder, as of the last day of the Related Month (as defined in the Base
Indenture) with respect to such date of determination, of (a) the sum, without
duplication, of (i) the U.S. Vehicle Debt Capacity as of such last day of such
Related Month and the aggregate available subordinated amount for all Series of
Notes (defined as the series specific “Available Subordinated Amount” in each
related Base Indenture Supplement) outstanding as of such last day of such
Related Month, (ii) the Revolving Loan Commitment Amount as of such last day of
such Related Month, and (iii) Unrestricted Cash as reflected on the Borrower’s
balance sheet as of such last day of such Related Month, minus (b) the sum of
(i) all U.S. Vehicle Debt outstanding as of such last day of such Related Month,
(ii) the minimum enhancement required for all outstanding Series of Notes issued
pursuant to the Base Indenture as of such last day of such Related Month, (iii)
all Manufacturer Receivables (as defined in each related Base Indenture
Supplement) that are not Eligible Receivables (as defined in each related Base
Indenture Supplement), or that are otherwise excluded from the Aggregate Asset
Amount (as defined in the Base Indenture), for all outstanding Series of Notes
secured by such Manufacturer Receivables as of such last day of such Related
Month, and (iv) the sum, without duplication, of (x) the aggregate amount of
debt outstanding under this Agreement arising from Revolving Loans and Swingline
Loans thereunder as of such last day of such Related Month and (y) the aggregate
amount of Letters of Credit Outstandings under this Agreement as of such last
day of such Related Month and not included in item (b)(ii) above.

 

 

 

 

 





“Series Insurer” means the Person providing or issuing a note guaranty insurance
policy under all or any portion of the MTN Program.

“Total Capacity” means, as of any date of determination, an amount equal to the
sum of (i) the aggregate principal amount of outstandings under the MTN Program,
the Conduit Program and the CP Program on such date and (ii) the aggregate
available unfunded commitment under the MTN Program, the Conduit Program and the
CP Program on such date.

“U.S. Vehicle Debt” means Vehicle Debt incurred in connection with the financing
or leasing of any Vehicle used in the ordinary course of the Borrower’s business
in the United States.

“U.S. Vehicle Debt Capacity” means, as of any date of determination, the
aggregate amount borrowed as U.S. Vehicle Debt or that is available to be
borrowed as U.S. Vehicle Debt by the Borrower or its Wholly Owned Subsidiaries
under all credit facilities and/or securitization programs existing as of such
date; provided that, for the avoidance of doubt, the Commitments shall not, in
whole or in part, constitute U.S. Vehicle Debt Capacity.

2.         Section 8.1.1 of the Credit Agreement is hereby amended by (i)
deleting the word “and” appearing at the end of clause (k) thereof, (ii)
deleting the period appearing at the end of clause (l) thereof and inserting “;
and” in lieu thereof and (iii) inserting the following new clause (m) at the end
thereof:

“(m) (A) as soon as possible and in any event within 60 days after an Event of
Bankruptcy (as defined in the applicable Base Indenture Supplement) with respect
to a Series Insurer under a Base Indenture Supplement has occurred, a detailed
financial plan (including, but not limited to, cash flow projections prepared on
a monthly basis for the 12 month period following the Event of Bankruptcy) as to
the effects on the Borrower and its Subsidiaries as a result of such Event of
Bankruptcy and what actions the Borrower and its Subsidiaries have taken and
propose to take with respect thereto and (B) as soon as possible and in any
event within 30 days after the end of each month ending after the delivery of
the financial plan pursuant to preceding sub-clause (A) (but only for so long as
the sooner to occur of the following: (i) the Event of Bankruptcy does not
continue or (ii) repayment in full of the notes issued under the applicable Base
Indenture Supplement that are affected by such Event of Bankruptcy), a detailed
update to such financial plan (which update also shall include (without
limitation) a 12 month cash flow projection prepared on a monthly basis and
rolled forward by an additional month in each subsequent monthly update, as well
as a variance report comparing the actual results for such month and the then
year-to-date period against the plan for such month and year-to-date period).”

3.         Section 9.1.5(b) of the Credit Agreement is hereby restated to read
in its entirety as follows:

 

 

 

-2-

 

 

 





“(b)     (i) An Amortization Event (as defined in the Base Indenture) shall have
occurred (other than, except as provided below, an Amortization Event in the MTN
Program resulting from an Event of Bankruptcy with respect to a Series Insurer
under a Base Indenture Supplement), (ii) an Amortization Event in the MTN
Program resulting from an Event of Bankruptcy with respect to a Series Insurer
under a Base Indenture Supplement shall have occurred and either (x) the Excess
Liquidity is less than $300,000,000 or (y) the Total Capacity on any date is
more than $400,000,000 lower than the Total Capacity on the date that an
Amortization Event resulting from an Event of Bankruptcy of a Series Insurer is
first declared or (iii) other than as a result of an Amortization Event in the
MTN Program due to an Event of Bankruptcy of a Series Insurer, RCFC shall become
unable to finance the purchase of Vehicles pursuant to the MTN Program, the
Conduit Program, the CP Program or any other material program or facility
established for the purchase of Vehicles and the Borrower, Operations or
Thrifty, as the case may be, shall have failed to replace the MTN Program,
Conduit Program, CP Program or other material program or facility established
for the purchase of vehicles, as the case may be, with an alternative source of
financing having terms acceptable to the Required Lenders within 30 days of such
occurrence.”

II.

Miscellaneous Provisions.

1.         In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that:

(a)       no Default or Event of Default exists on the First Amendment Effective
Date (as defined below), immediately before and after giving effect to this
First Amendment; and

(b)       all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the First Amendment Effective Date (as defined below)
immediately before and after giving effect to this First Amendment, with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

2.         This First Amendment is limited as specified and shall not constitute
a modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.

3.         This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

4.         THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

 

 

-3-

 

 

 





5.         This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when (i) the Borrower and the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, New York 10036, Attention: Aliza Feldman (facsimile: 212-354-8113 / email:
afeldman@whitecase.com) and (ii) the Administrative Agent shall have received
the wire transfer of immediately available funds, for the ratable account of
each Lender signatory hereto, a fee equal to 0.25% of the sum of (A) the
aggregate principal amount of Term Loans plus (B) the aggregate amount of
Revolving Loan Commitments of the Lenders, in each case as of the First
Amendment Effective Date and who have consented to this First Amendment on or
prior to the First Amendment Effective Date.

6.         From and after the First Amendment Effective Date, all references in
the Credit Agreement and in each of the other Loan Documents to the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
hereby on the First Amendment Effective Date, pursuant to the terms of this
First Amendment.

* * *

 

 

 

-4-

 

 

 





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this First Amendment as of the date first
above written.

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

By:/s/ Pamela S. Peck  

Title: Vice President and Treasurer

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and a Lender

 

 

By: /s/ Omayra Laucella  

Title: Vice President

 

By: /s/ Eric Morrisey  

Title: Vice President

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

ABS Loans 2007 Limited    

 

 

By: /s/ John Bows_______________________

 

Title: Authorized Signatory

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

ScotiaBank (Ireland) LTD   

 

 

By: /s/ Arlene Arellano______________________

 

Title: Authorized Signatory

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Artus Loan Fund 2007-I, LTD.        

By: Babson Capital Management LLC as Collateral Manager

 

 

By: /s/ T.Q. McDonnell_______________________

 

Title: Managing Director

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Wasatch CLO LTD

By: INVESCO Senior Secured Management, Inc.

As Porfolio Manager

 

 

By: /s/ Thomas Ewald_____________________

 

Title: Authorized Signatory

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Saratoga CLO I, Limited     

By: INVESCO Senior Secured Management, Inc.

As the Asset Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Sagamore CLO LTD.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Petrusse European CLO S.A.           

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Moselle CLO S.A.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Nautique Funding LTD.        

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald_____________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Limerock CLO I

By: INVESCO Senior Secured Management, Inc.

As Manager

 

 

By: /s/ Thomas Ewald_____________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Loan Funding IX LLC, for itself or as agent for Corporate Loan Funding IX
LLC           

By: INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Katonah V, LTD.

By: INVESCO Senior Secured Management, Inc.

As Investment Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Hudson Canyon Funding II, LTD.    

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager & Attorney InFact

 

 

By: /s/ Thomas Ewald_____________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Aim Floating Rate Fund        

By: INVESCO Senior Secured Management, Inc.

As Sub-Advisor

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Diversified Credit Portfolio LTD.      

By: INVESCO Senior Secured Management, Inc.

As Investment Advisor

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Charter View Portfolio          

By: INVESCO Senior Secured Management, Inc.

As Investment Advisor

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Champlain CLO, LTD          

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Celts CLO 2007-1 LTD      

By: INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

 

By: /s/ Thomas Ewald_____________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Belhurst CLO LTD

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Avalon Capital LTD. 3         

By: INVESCO Senior Secured Management, Inc,

As Asset Manager

 

 

By: /s/ Thomas Ewald______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Atlantis Funding LTD.           

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Alzette European CLO S.A.              

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

By: /s/ Thomas Ewald_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

CREDIT SUISSE, Cayman Islands Branch

 

 

 

By: /s/ Mark Gleason______________________

 

Title: Managing Director

 

 

By: /s/ Shaheen Malik______________________

 

Title: Associate

 

 

 

 

 

 







 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Atlas Loan Funding (Navigator), LLC           

 

 

By: /s/ Heather M. Jousma_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

International Bank of Commerce      

 

 

By: /s/ Andrew Levinson______________________

 

Title: First Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Raymond James Bank, FSB               

 

 

By: /s/ Joseph A. Ciccolini_______________________

 

Title: Vice President - Senior Corporate Banker

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

M&I Marshall & Ilsley Bank          

 

 

By: /s/ Gianna Haas______________________

 

Title: Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Bank of Montreal

 

 

 

By: /s/ Barry Stratton_______________________

 

Title: Vice-President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Mountain View CLO III LTD.          

By: Seix Investment Advisors LLC, as Collateral Manager

 

 

By: /s/ George Goudelias_____________________

 

Title: Managing Director

 

 

 

 

 







SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Morgan Stanley Bank

 

 

 

By: /s/ Melissa James_______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

AMMC VIII, Limited

By: American Money Management Corp.,

as Collateral Manager

 

 

By: /s/ Chester M. Eng______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Arvest Bank

 

 

 

By: /s/ Kevin M. Lackner______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Midfirst Bank

 

 

 

By: /s/ Nicholas E. Fitzgerald_____________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

General Electric Capital Corporation              

 

 

By: /s/ Bond Harberts______________________

 

Title: Duly Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Halcyon Structured Asset Management Long Secured/Short Unsecured CLO 2007-I,
LTD.*

*Know before as: Halcyon Structured Asset Management Long Secured/Short
Unsecured CLO II, LTD.

 

 

By: /s/ Dave Martino______________________

 

Title: Controller

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Octagon Investment Partners VIII, LTD.      

By: Octagon Credit Investors, LLC

as Collateral Manager

 

Octagon Investment Partners XI, LTD.

By: Octagon Credit Investors, LLC

as Collateral Manager

 

Hamlet II, LTD.

By: Octagon Credit Investors, LLC

as Portfolio Manager

 

 

By: /s/ Michael B. Nechamkin_______________________

 

Title: Senior Portfolio Manager

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Blue Mountain CLO III LTD.

 

 

 

By: /s/ Michael Abatemarco_____________________

 

Title: Associate

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Atrium III

Atrium IV

Atrium V

Atrium VI

Castle Garden Funding

Credit Suisse Asset Management Syndicated Loan Fund

CSAM Funding II

CSAM Funding III

CSAM Funding IV

Madison Park Funding I, Ltd.

Madison Park Funding II, Ltd.

Madison Park Funding III, Ltd.

Madison Park Funding IV, Ltd.

Madison Park Funding V, Ltd.

 

 

By: /s/ Thomas Flannery_____________________

 

Title: Authorized Signatory

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Amegy Bank National Association   

 

 

By: /s/ Cyndi Giles_______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By: /s/ Robert P. Kellas_______________________

 

Title: Executive Director

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Bank of Tokyo-Mitsubishi UFJ Trust Company        

 

 

By: /s/ Patrick F. Reidy_______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Bayerische Hypo-Und Vereinsbank AG, New York Branch                 

 

 

By: /s/ Ken Hamilton_______________________

 

Title: Director

 

 

By: /s/ Richard Cordover_____________________

 

Title: Director

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

SF-3 Segregated Portfolio, a segregated portfolio of Shiprock Finance, SPC, for
which Shiprock Finance, SPC is acting on behalf of and for the account of SF-3
Segregated Portfolio

 

 

By: /s/ Sean Bresnahan_______________________

 

Title: Attorney In Fact

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Four Corners CLO 2005-I, LTD, as Lender

By: Four Corners Capital Management, LLC,

as Collateral Manager

 

 

By: /s/ Kapil Singh_____________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Genesis CLO 2007-I Ltd.

By: Ore Hill Partners LLC

Its: Investment Advisor

 

 

By: /s/ Claude A. Baum, Esq.______________________

 

Title: General Counsel, Ore Hill Partners LLC

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Bank of Oklahoma, N.A.

 

 

 

By: /s/ Jamey C. Webb______________________

 

Title: Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Halcyon Loan Investors CLO I, LTD.

 

 

 

By: /s/ Dave Martino_______________________

 

Title: Controller

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

Halcyon Structured Asset Management CLO I LTD. 

 

 

By: /s/ Dave Martino_______________________

 

Title: Controller

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Duane Street CLO IV, LTD.

By: DiMaio Ahmad Capital LLC

As Collateral Manager

 

 

By: /s/ Kimberly Niehaus_____________________

 

Title: Director

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Canaras Summit CLO LTD

By: Canaras Capital Management LLC

As Sub-Investment Advisor

 

 

By: /s/ Andrew J. Heller______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Rampart CLO 2007 Ltd.

By: Stone Tower Debt Advisors LLC,

As its collateral manager

 

 

By: /s/ Michael W. Delpercio_______________________

 

Title: Authorized Signatory

 

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Stone Tower CLO VIII Ltd.

By: Stone Tower Debt Advisors LLC,

As its collateral manager

 

 

By: /s/ Michael W. Delpercio______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Navigator CDO 2004, LTD., as a Lender

By: GE Asset Management Inc., as Collateral Manager

 

 

By: /s/ Kathleen Brooks______________________

 

Title: Authorized Signatory

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

LaSalle Bank National Association

 

 

 

By: /s/ Stevens E. Warrick______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

Bank of America, N.A.

 

 

 

By: /s/ Stevens E. Warrick______________________

 

Title: Senior Vice President

 

 

 

 

 





SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

The Bank of Nova Scotia

 

 

 

By: /s/ J.F. Todd_______________________

 

Title: Managing Director

 

 

 

 

 

 





 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS LENDERS
PARTY TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

BNP Paribas

 

 

 

By: /s/ Andrew Strait_______________________

 

Title: Managing Director

 

 

By: /s/ Chloe Palfer-Sollier_______________________

 

Title: Vice President

 